EXAMINER’S COMMENT

Claims 1-3 and 5-18 are allowed. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 



REASONS FOR ALLOWANCE

The prior art fails to teach or reasonably suggest the spherical, highly crystalline, silk fibroin particles as recited by independent claims 1 and 5 with crystallinity index in the range of 1.3-1.5, aspect ratio of less than 1.08 and sphericity index in the range of .01-.029. Table 1 of the declaration filed 2/16/2021 demonstrates a comparative the properties of Kaplan (the closest prior art of record) and the instant invention. The recited method that the SF particles are prepared by dissolving 5-7 wt % of silk fibroin powder in hexafluoroisopropanol, said powder obtain by lyophilizing 3-5 wt % regenerated silk fibroin solution,  arrives at silk fibroin particles having the properties claimed. 

    PNG
    media_image1.png
    444
    709
    media_image1.png
    Greyscale


CORRESPONDENCE
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615